     Case 2:20-cv-00948-TJH-SP Document 33 Filed 10/30/20 Page 1 of 1 Page ID #:262



 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
                           WESTERN DIVISION – LOS ANGELES
 9
10    STRIKE 3 HOLDINGS, LLC,                           Case No.: 2:20-cv-00948-TJH-SPx
11                          Plaintiff,                   ORDER ON PLAINTIFF’S
12    vs.                                               MOTION FOR EXTENSION OF
                                                        TIME WITHIN WHICH TO
13    JOHN DOE subscriber assigned IP                   EFFECTUATE SERVICE ON
      address 172.91.7.250,
14                                                      JOHN DOE DEFENDANT [25]
                            Defendant.
15

16

17          THIS CAUSE came before the Court upon Plaintiff’s motion for entry of an
18    Order extending the time within which to effectuate service on John Doe
19    Defendant with a summons and Complaint, and the Court being duly advised in
20    the premises does hereby:
21          ORDER AND ADJUDGE: Plaintiff’s motion is granted. Plaintiff shall
22    have until November 2, 2020 to effectuate service of a summons and Complaint
23    on Defendant.
24          DONE AND ORDERED.
25    Dated: OCTOBER 30, 2020 ___                  By:
                                                   United States District Judge
26                                                 Hon. Terry J. Hatter, Jr.
27

28
       Order on Motion for Extension of Time Within Which to Effectuate Service on John Doe Defendant

                                                                        Case No. 2:20-cv-00948-TJH-SP
